Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed August 1, 2022, claims 1, 3, and 5 are amended and new claim 6 is presented.
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objections and rejections have been withdrawn.
The arguments with respect to the 103 rejection of the claims over Yoshitaka in view of Wada have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Wada “specifically teaches against an opening that is greater than 90 mm. See, for example, paragraphs [0033], [0037] and [0082] of Wada, where it is specifically disclosed that the diameter of the opening portion 4 of the dome should be between 70 mm and 90 mm to ensure that the opening is big enough to enable crack inspection using a penetrant or a magnetic particle inspection method, but it is not so large that it increases the pressure bearing area and therefore the stress. In paragraph [0082], Wada specifically teaches setting the upper limit of the diameter opening at 90 mm” (Remarks at p. 6), the examiner disagrees. Wada discloses example openings of 90 mm and 110 mm (para. [0104]). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” (MPEP 2123(I)) and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123(II)). Further, it has been held that an arrangement does not become patentable simply because the prior art describes it as “somewhat inferior to some other product for the same use” (MPEP 2123(II); In re Gurley, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)).
Regarding Applicant’s assertion that “Although paragraph [0104] of Wada teaches of a shape (i.e., Shape 5) that has an opening diameter of 110 mm, this diameter of 110 mm is used as a comparison example with a shape (i.e., Shape 4) that has a diameter of 90 mm, to evaluate the fatigue life of pressure vessels having these two openings. Wada specifically teaches in paragraph [0117], however, that based on the results of the comparison, it is desirable to set the diameter of the opening at 90 mm at most” (Remarks at p. 6), the examiner disagrees. Wada discloses example openings of 90 mm and 110 mm (para. [0104]). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” (MPEP 2123(I)) and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123(II)). 
Regarding Applicant’s assertion that “Wada therefore clearly teaches away from having an opening diameter that is greater than 90 mm. Instead, it teaches an opening that is between 70 mm and 90 mm permits detection and removal of crack and improves fatigue life. As such, contrary to the Office’s assertions, it would neither have been obvious to one of ordinary skill in the art, nor would one of ordinary skill in the art be motivated to modify the diameter of the dome opening of Yoshitaka to be greater than 90 mm based on the teaching of Wada” (Remarks at pp. 6-7), the examiner disagrees. Wada discloses example openings of 90 mm and 110 mm (para. [0104]). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” (MPEP 2123(I)) and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123(II)). Further, it would have been a matter of obvious optimization to modify the base reference to have the claimed diameter range in view of the prior art (see rejection below).

Claim Objections
Claim 6 is objected to because of the following informality:  
At claim 6, line 9, “greater than 90 nm” should read “greater than 90 mm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka (JP2008261352) in view of Wada et al. (U.S. 2019/0086029).
Regarding claim 1, Yoshitaka discloses a gas pressure vessel (pressure vessel 20, Fig. 8) comprising: a body part (vessel 20, Fig. 8) comprising a cylindrical part (body 21 is cylindrical, Fig. 8), a hemispherical dome part (dome parts 22, 23, Fig. 8) extended outward from an opening end of the cylindrical part (dome part 22 extends from an end of body 21, Fig. 8), and a cylindrical neck part (portion 24, Fig. 8) protruded outward from a periphery of an opening provided at a top of the dome part (portion 24 extends outward from dome part 22, Fig. 8), the cylindrical part, the hemispherical dome part, and the cylindrical neck part being integrally formed (liner for pressure vessel is integrally formed, para. [0063] of translation attached to IDS); and a lid (a valve is screwed into end portion 24, para. [0034]) screwed into a female thread part (female screw 26, Fig. 8) formed on an inner peripheral surface of the neck part (female screw 26 is formed on inner surface of portion 24, Fig. 8), wherein an innermost root of the thread (see annotated Fig. 8 below) in the female thread part (screw 26) is inward of an imaginary plane (annotated Fig. 8) formed by extending an outer surface of the dome part toward the opening (annotated Fig. 8).

    PNG
    media_image1.png
    506
    717
    media_image1.png
    Greyscale

Yoshitaka Annotated Figure 8
Yoshitaka does not expressly disclose the opening of the dome part has a diameter greater than 90 mm.
Wada teaches a pressure vessel having a main body, a dome portion, and a cylindrical neck (Abstract, Fig. 1A). Wada teaches an opening of the dome part has a diameter of 90 mm or 110 mm (para. [0104]; Fig. 10). Wada further teaches that this opening diameter permits detection and removal of wrinkle-like cracks on an internal surface of the dome portion, which improves fatigue life (see paras. [0104], [0108]). Further, one of ordinary skill in the art would understand that there is inherently some tolerance ascribed to dimensions, and thus a disclosed nominal diameter of 90 mm would inherently have a tolerance in practice, and would include diameters slightly greater than 90 mm (see e.g., para. [0040], disclosing a tolerance range of ±0.1 mm for some dimensions; see also para. [0120]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka to have the opening be greater than 90 mm as taught by Wada for the purpose of permitting detection and removal of cracks on the internal surface, as recognized by Wada (see para. [0104]).  Additionally, and in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka to have the opening be greater than 90 mm since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., an opening of 90 mm or larger allows for inspection and removal of wrinkle-like cracks, see Wada at para. [0104]), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)(A); In re Aller, 105 USPQ 233. Further, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP 2144.05(I). Here, the Applicant has not disclosed any criticality for the claimed range.
Regarding claim 2, Yoshitaka further discloses that the dome part (dome part 22) has a thickness that becomes larger toward the opening (annotated Fig. 8).
Regarding claim 4, Yoshitaka as modified by Wada already includes the opening of the dome part has a diameter of 150 mm or smaller (Wada teaches 90 mm or 110 mm, Fig. 10). Additionally, and in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka to have the opening be between 90 mm and 150 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Yoshitaka further discloses that a gas the gas pressure vessel (pressure vessel 20) is filled with is hydrogen (para. [0069]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka in view of Wada and in further view of Maekawa et al. (U.S. 2018/0257321, hereinafter “Maekawa”).
Regarding claim 3, Yoshitaka as modified by Wada discloses the gas pressure vessel above, but does not expressly disclose a gas the gas pressure vessel is filled with has a pressure of 70 MPa or greater. 
Maekawa teaches a pressure vessel having a cylindrical part and a hemispherical dome part (Fig. 1). Maekawa teaches that the tank is used to store hydrogen gas at a pressure of about 70 MPa (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka/Wada to have a gas within the vessel have a pressure of 70 MPa as taught by Maekawa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka in view of Wada and in further view of Olster (U.S. Pat. 4,589,564, hereinafter, “Olster”).
Regarding claim 6, Yoshitaka as modified by Wada discloses the gas pressure vessel above, but does not expressly disclose a step is formed between an outer side of the opening of the dome part and an inner side of the opening of the dome part by having a diameter of the outer side of the opening of the dome part being larger than a diameter of the inner side of the opening of the dome part, the step preventing lid movement, the inner side of the opening of the dome part has a 3diameter greater than 90 mm, and the innermost root of the thread is provided between the step and the neck part.
Olster teaches a pressure vessel having a cylindrical body, a hemispherical dome part, and neck part having an opening for receiving a lid with a thread (Abstract, Fig. 2). Olster teaches that a step is formed between an outer side of the opening (edge 30, Fig. 2) and an inner side of the opening (stop 50, Fig. 2) with a diameter of the outer side of the opening being larger than a diameter of the inner side of the opening (diameter of edge 30 is larger than diameter of stop 50, see Fig. 2). Olster teaches that the inner side of the opening has a diameter greater than 90 mm (col. 1, ll. 19-22 teaches that a 15.5 inch opening is known for permitting tooling into the vessel). Olster teaches that the innermost root of the thread is provided between the step and the neck part (Fig. 2). Olster teaches that the step prevents lid movement (col. 2, ll. 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka/Wada to have a step formed between an outer side of the opening and an inner side of the opening as taught by Olster for the purpose of preventing lid movement, as recognized by Olster (col. 2, ll. 50-52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                                                                                                                                                                                                                /DON M ANDERSON/Primary Examiner, Art Unit 3733